Citation Nr: 0300207	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  00-16 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sinus 
disorder.

(The issue of service connection for residuals of 
meningeal encephalitis will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and friends K.R. and D.M.



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1993.  This case comes before the Board of 
Veterans' Appeals (the Board) on appeal from a September 
1998 rating decision of the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran, his father, and two friends testified before 
the undersigned member of the Board on July 24, 2002, and 
a copy of the transcript of that hearing has been 
associated with the record on appeal.

The Board is undertaking additional development on the 
issue of entitlement to service connection for residuals 
of meningeal encephalitis pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  
After giving notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

The veteran has withdrawn his appeal seeking to reopen his 
claim for service connection for a sinus disorder on the 
basis of new and material evidence.





CONCLUSION OF LAW

The veteran having withdrawn his appeal seeking to reopen 
his claim for service connection for a sinus disorder on 
the basis of new and material evidence; there are no 
remaining allegations of error of fact or law for 
appellate consideration.  38 U.S.C.A. § 7105(d)(5) (West 
1991 & Supp. 2002); 38 C.F.R. § 20.204(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran perfected an appeal from a September 1998 
rating decision that denied reopening of his claim for 
service connection for a sinus disorder (claimed as hay 
fever or an upper respiratory infection).  Prior to his 
personal hearing on July 24, 2002 the veteran indicated 
that he was withdrawing the issue of new and material 
evidence to reopen his claim for service connection for a 
sinus disorder.  An appeal may be withdrawn in writing at 
any time before a decision is rendered by the Board.  
38 C.F.R. § 2.204(b) (2002).  The veteran's statements at 
the prehearing conference have been transcribed and 
reduced to writing, therefore his withdrawal of this issue 
is valid.  Once the veteran withdrew this appeal, there 
remained no allegations of error of fact or law for 
appellate consideration, and this issue is, therefore, not 
before the Board.  38 U.S.C.A. § 7105(d)(5) (West 1991 & 
Supp. 2002).





(CONTINUED ON NEXT PAGE)






ORDER


The appeal seeking to reopen a claim for service 
connection for a sinus disorder having been withdrawn, the 
appeal is dismissed.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

